Citation Nr: 1451455	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include glaucoma and cataracts (claimed as a bilateral eye disability).

2.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Bell's palsy.

5.  Entitlement to service connection for a benign calcified granuloma (claimed as emphysema and lung disability).

6.  Entitlement to service connection for hypertension and ocular hypertension, to include as secondary to service-connected panic disorder.

7.  Entitlement to service connection for residuals of an injury to the left hand, wrist, and arm.

8.  Entitlement to service connection for loss of strength in the right hand.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for the claimed disabilities listed on the title page, and granted service connection for a panic disorder.

The issue of entitlement to a total rating for compensation based on individual unemployability (TDIU) has been raised by the record, specifically by April 2012 and August 2012 statements of the Veteran in which he alleged he was unable to work, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for hypertension and ocular hypertension, to include as secondary to a service-connected panic disorder, is addressed in the REMAND portion of this decision and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral eye refractive error is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes.

2.  An eye disorder, to include glaucoma and cataracts, was not manifest during service and is not related to service.

3.  A hearing loss disability was not manifest during service and is not related to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year from separation from service.

4.  Tinnitus was not manifest during service and is not related to service.

5.  Bell's palsy was not manifest during service and did not manifest to a compensable degree within one year from separation from service, and is not otherwise related to service.

6.  A benign calcified granuloma of the left lung is not related to service.

7.  Residuals of a left hand, wrist, and arm injury are not related to service.

8.  Loss of strength of the right hand is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral eye refractive error was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

2.  An eye disorder, to include glaucoma and cataracts, was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

3.  A hearing loss disability was not incurred in or aggravated during service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

5.  Bell's palsy was not incurred in or aggravated by service, nor may this disability be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  A benign calcified granuloma of the left lung was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

7.  Residuals of a left hand, wrist, and arm injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

8.  Loss of strength of the right hand was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by January 2010 and February 2010 letters sent to the Veteran prior to adjudication by the RO, and by a May 2010 letter notifying the Veteran of the RO's rating decision.  The claims on appeal were last adjudicated in August 2013, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case dated August 2013.  In September 2013, the Veteran waived RO consideration of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Under McClendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.

With regard to the Veteran's claims for hearing loss and tinnitus, VA afforded the Veteran audiology examinations in January 2010 and December 2011.  The reports from these examinations contained hearing loss evaluations, as well as thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history.  The Board finds that these examinations were adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

With regard to the remaining claims on appeal, the Board finds that an additional comprehensive VA examination is not necessary to render a decision.  Moreover, the Veteran has not asserted a need for additional medical treatment.  The Veteran was repeatedly examined for symptoms relating to Bell's palsy in December 2009 and January 2010, including a neurological examination in January 2010.  CT scans for his lung disorder were provided in September 2006, December 2006, June 2007, and a chest X-ray was provided in August 2009.  He was afforded multiple ophthalmological examinations associated with Bell's palsy and glaucoma in 2010 and 2011.  Lastly, although the Veteran has reported left arm, wrist, and hand problems, as well as loss of strength in his right hand, the record shows that he did not seek treatment for these issues, and the Veteran has never specifically asserted that these injuries are connected with service.  Thus, with regard to the claims on appeal, additional VA examinations under McClendon are not warranted.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records (including VA records from the VAMC in Nashville, identified by the Veteran), and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with these claims.  The Board acknowledges that there may be Social Security Administration records involving the Veteran that have not been associated with the claims file.  However, the Veteran has not asserted, nor is there any reason to believe, that any outstanding Social Security records contain evidence relevant to the claims herein decided.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (noting that VA has an obligation to secure Social Security records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  Furthermore, VA requested all pertinent Social Security medical records and such records have been determined to be unavailable, as documented in a May 2012 formal finding that is of record.  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including hypertension, sensorineural hearing loss, and other organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Eye Disorder

The Veteran's claim avers that his eye disorder, which he identified as a bilateral eye condition, was incurred during service.  However, the Veteran has not articulated the nature of his eye condition in service, whether he experienced any in-service eye symptoms, or the nature of the link between his in-service eye disorder and his current eye disorder.  For the following reasons, the Board finds that service connection is not warranted.

The Veteran's August 1969 entrance questionnaire indicated that he wore glasses prior to entry into service.  Service treatment records indicate that the Veteran had difficulty seeing and needed corrective eyewear while in service.  At the outset, however, the Board notes that the refractive error of the eye is not a disease or injury within the meaning of VA laws and regulations.  38 C.F.R. § 3.303(c).

However, if a superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  In the present case, VA examiners have diagnosed the Veteran with refractive error during his active service.  However, the probative evidence of record shows that the Veteran was not subject to in-service trauma or a superimposed disease or injury to the eyes that resulted in additional disability.  Service treatment records show that the Veteran was treated for reduced visual acuity in June 1970 and November 1970, and that he was prescribed corrective eyewear.  Absent any probative evidence that his current refractive error was subject to a superimposed disease or injury during service resulting in additional disability, the refractive error is not a disability, disease, or injury for purposes of VA disability compensation.  38 C.F.R. § 3.303(c).  Thus, service connection for bilateral refractive error is denied.

With regard to current eye disorders, post-service medical records indicate that the Veteran has glaucoma and cataracts.  In November 2009, he reported having trouble seeing out of his left eye in the context of complaints associated with Bell's palsy.  In February 2010, the Veteran was seen by a VA ophthalmologist after complaining of blurry vision, left eye tearing, vertigo, and sensitivity to light.  At that time, he denied having a history of glaucoma or other eye injuries or surgeries.  Thereafter, he was diagnosed with open-angle glaucoma and was treated with eye drops.  Diagnoses of ocular hypertension and cataracts were also noted in April 2010 and November 2011.  An August 2013 VA disability benefits questionnaire confirmed cataracts and open-angle glaucoma.

The record shows that glaucoma and cataracts did not begin in service or for many years thereafter.  The December 1971 separation examination showed no eye problems (other than defective vision).  Significantly, the Veteran denied having a history of glaucoma and other eye injuries or surgeries in February 2010.  Although he would be considered competent to testify as to eye symptoms, the evidence shows no complaints of acquired eye problems prior to November 2009.  See Layno, 6 Vet. App. at 470 (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau, 492 F.3d at 1377.  In addition, he does not claim that he was diagnosed with glaucoma or cataracts at any time prior to February 2010.  See Jandreau, 492 F.3d at 1377 (noting that lay witnesses are competent to testify as to contemporaneous medical diagnoses).  Service treatment records show no complaints of eye problems, other than visual acuity problems, and the Board again notes that refractive error of the eye is not considered a disease or injury within the meaning of VA laws and regulations.  38 C.F.R. § 3.303(c).  Lastly, post-service medical evidence does not support the contention that the Veteran's glaucoma or cataracts began in service or for many years thereafter.

Consequently, the evidence deemed most probative by the Board establishes that service connection for an eye disorder, to include glaucoma, cataracts, and ocular hypertension, is not warranted.  The evidence establishes that these diseases were not manifest during service, or indeed for many years thereafter, and there is no competent evidence linking them to service.

Hearing Loss Disability

The Veteran avers that his current hearing loss disability was incurred in service as a result of hazardous noise exposure during service.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For purposes of this decision, the Board assumes that the Veteran was exposed to hazardous noise in service, as he reports having served in a tank division and missile guard, and such noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Additionally, the Board notes that in January 2010 and December 2011, the Veteran underwent audiology examinations which revealed a hearing loss disability.  In December 2011, there was an auditory threshold in the right ear of at least 40 decibels at the 4000 Hertz level and an auditory threshold in the left ear of at least 40 decibels at the 1000, 3000 and 4000 Hertz levels, as well as speech recognition scores of less than 94 percent, thus indicating a hearing loss disability pursuant to VA regulations.  38 C.F.R. § 3.385.  He was diagnosed with bilateral sensorineural hearing loss.  Thus, as the record establishes both in-service acoustic trauma and a current hearing loss disability, the crucial question is whether there is a nexus between the two.  For the following reasons, the Board finds that the evidence weighs against such nexus.

Service treatment records indicate that the Veteran's August 1969 induction examination revealed normal hearing.  Upon separation, in December 1971, he was given an audiology examination which again showed normal hearing, i.e., within the 0 to 20 decibels range.  See Hensley, 5 Vet. App. at 157.  No other hearing problems were shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to his service connection claim.  See id. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The December 2011 VA examiner opined that it was less likely as not that there was a link between noise exposure in service and the Veteran's sensorineural hearing loss, as his separation examination was negative for abnormal hearing and there was no other evidence of hearing loss in service.  (The January 2010 audiogram did not include an opinion as to nexus.)

The Board notes that a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  With regard to the December 2011 negative nexus opinion, the examiner was fully informed of the Veteran's history, having reviewed the claims file.  The evidence is probative.

There is simply no other probative evidence indicating that the Veteran's sensorineural hearing loss manifested during service, during the one-year period following discharge, or continuously after separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran would be considered competent to testify as to experiencing hearing loss, the record shows that he made no such complaints prior to filing his claim, in December 2009.  See Layno, 6 Vet. App. at 470 (lay witnesses are competent to testify to features or symptoms of an injury or illness).  In addition, he has denied receiving a diagnosis of sensorineural hearing loss at any point prior to January 2010.  See Jandreau, 492 F.3d at 1377.

In sum, the evidence deemed most probative by the Board establishes that service connection is not warranted.  The record demonstrates that the Veteran did not have hearing loss at separation, and that the first noted complaint of hearing loss came when he filed his claim for disability benefits in December 2009, more than three decades after separation from service.  Therefore, the Board finds that bilateral sensorineural hearing loss was not incurred in service or for many years thereafter.

Tinnitus

The Veteran avers that his tinnitus, or ringing in the ears, is related to exposure to hazardous noise in service.  Again, the Board assumes that the Veteran had in-service noise exposure.

The Veteran's service treatment records show no complaints of ringing in the ears.  The first such complaint of record came in January 2010, when he reported occasional brief ringing in both ears.  In December 2011, he underwent a VA audiology examination in which he reported that ringing in his ears had started about 5 years prior to the examination.  He was diagnosed with bilateral tinnitus, which the examiner opined was less likely as not incurred in service, due to the Veteran's statements and the dearth of complaints in his service treatment records.

The Board notes that the Veteran is competent to report symptoms within his personal observation, such as ringing in the ears.  See Layno, 6 Vet. App. at 469-70.  Tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, it is within the scope of the Veteran's competency to describe both the ringing in his ears and the date of its onset.

In this case, however, the Veteran has testified that his tinnitus began 5 years prior to his 2011 examination, some 34 years after his separation from service.  He has not asserted any prior date as to onset of tinnitus.  The lay and medical evidence thus establishes a remote post-service onset approximately 5 years prior to 2011.  To that end, the Veteran's claim of a link between tinnitus and in-service noise exposure is not credible.

Furthermore, the record shows that the Veteran's tinnitus did not begin prior to 2006 and is not otherwise related to service.  Aside from the implied allegation contained in the Veteran's claim for benefits, he has never asserted that tinnitus began during service, nor has he testified that he received a diagnoses of tinnitus during service or for many years following discharge.  See Jandreau, 492 F.3d at 1377.

The VA examiner's opinion is of greater probative weight on the issue of nexus, even assuming the Veteran's competence to opine on this medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, as the evidence deemed most probative by the Board reflects that tinnitus did not manifest in service or for many years thereafter, and there is no relationship between current tinnitus and the conceded in-service noise exposure, service connection is not warranted.

Bell's Palsy

The Veteran contends that his Bell's palsy is related to service.  The record shows that he was first diagnosed with Bell's palsy in a private hospital in November 2009, following an episode in which he grew dizzy, was unable to speak, and exhibited left side facial droop, dry mouth, and an inability to fully close his left eye.  Thereafter, the Veteran sought VA treatment, and in December 2009 Bell's palsy was confirmed.  In January 2010, a neurological examination was performed, and the examiner noted that the Veteran's facial droop and related symptoms were improving and no additional problems were noted.

The Board notes that the Veteran is competent to testify as to symptoms such as facial droop, dizziness, and inability to close his eyes.  See Layno, 6 Vet. App. at 470.  See also Jandreau, 492 F.3d at 1377 (lay statements can be competent to establish a diagnosis of a condition if the statements describing symptoms at the time support a later diagnosis by a medical professional).  The Board thus considers the Veteran's statements in November 2009 credible as to establishing that he experienced those symptoms.  However, the record shows no complaints as to any such symptoms prior to November 2009.  Most significantly, the December 1971 separation examination showed no neurological problems, and the Veteran has never indicated that such symptoms occurred in service or at any time prior to the November 2009 episode.  Additionally, he has not alleged a manifestation of Bell's palsy prior to November 2009.  To that end, the Board finds that the Veteran's claim as to the link between his current Bell's palsy and service is not credible.

Taken as a whole, the record contains no evidence (aside from the implied allegation contained in the claim for service connection), lay or medical, suggesting that the Veteran experienced facial droop or related symptoms, or was diagnosed with Bell's palsy, during service or at any time prior to November 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of medical complaints for a disability can be considered as a factor in resolving the claim).  While the Board recognizes that the absence of medical evidence may not be considered substantively against the claim, McClendon, 20 Vet. App. at 85, the Veteran has not provided any additional evidence of nexus, as is his responsibility in a claim for benefits.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009) (a claimant bears the "'evidentiary burden' to establish all elements of [the] claim, including the nexus requirement").  In addition, he has not demonstrated a combination of manifestations sufficient to establish Bell's palsy at any point prior to November 2009.  See 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (discussing continuity of symptomatology as a basis for service connection).

Thus, the evidence deemed most probative by the Board establishes that service connection is not warranted.  The evidence shows that Bell's palsy did not manifest in service or for many years thereafter and there is no competent evidence otherwise linking it to service.

Granuloma of the Left Lung

The Veteran avers that he is entitled to service connection for a benign calcified granuloma of the left lung.  In September 2006, the Veteran sought treatment for chest pain.  At that time, he underwent a CT scan which revealed an indeterminate nodule of approximately 1 cm in his left midlung zone.  Subsequent CT scans in December 2006 and June 2007 were performed, as the Veteran, a tobacco user, was determined to be "high risk" for lung problems.  In December 2006, a VA pulmonologist noted probable benign calcified granuloma.  An August 2009 chest X-ray confirmed a diagnosis of a benign calcified granuloma (classified as a minor abnormality) of the left lung.  No pulmonary infiltrates were identified.

Service treatment records show that the Veteran was seen for asthma and wheezing in October 1970, but that these symptoms appear to have resolved at separation.  The December 1971 examination revealed that the lungs and chest were normal.  The chest X-ray film was negative for pathology.  Post-service medical records show no complaints of lung problems prior to September 2006, when the first abnormal CT scan was obtained.  The Board notes the multi-year gap between separation (1972) and evidence of lung pathology in September 2006.  See Maxson, 230 F.3d at 1333.  Moreover, since filing his claim for service connection, the Veteran has not alleged specific instances of lung problems in service, nor has he submitted competent evidence linking his lung disability to service.

The Board notes that the Veteran is competent to testify as to symptoms of an injury or illness that are within his personal observation.  See Layno, 6 Vet. App. at 470 (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau, 492 F.3d at 1377.  However, the Veteran has not demonstrated, or even alleged, in-service symptomatology suggesting an in-service manifestation of lung problems.  Here, the lungs, chest, and chest X-ray were normal and the Veteran has not provided any additional evidence of nexus other than his own statements.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009) (a claimant bears the "'evidentiary burden' to establish all elements of [the] claim, including the nexus requirement").  In this regard, the Board notes that lay witnesses are not competent to testify regarding complex medical questions.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau, 492 F.3d at 1377.  The Veteran's statements as to his underlying lung pathology do not, therefore, constitute competent evidence of a nexus to service.

Thus, the evidence deemed most probative by the Board establishes that service connection is not warranted.  The evidence demonstrates that a lung disability was not manifest during service or for many years thereafter, and there is no competent evidence otherwise linking it to service.

Residuals of Left Hand, Wrist, and Arm Injury

The Veteran also claims that he is entitled to service connection for residuals of a left hand, wrist, and arm injury.  Service treatment records are negative for evidence of a left hand, arm, or wrist disability, injury, or defect.  At separation, in December 1971, a clinical examination of the upper extremities was normal.  However, post-service VA medical records demonstrate that the Veteran has a disability associated with residuals of a left hand, wrist, and arm injury.  In January 2010, the Veteran exhibited decreased left wrist flexion and extension and supination of the left arm.  Subsequent VA medical records confirm residuals of an injury affecting the left arm, wrist, and hand.

Significantly, however, the Veteran has not specifically alleged that he had a left hand, wrist, or arm injury while in service.  By way of explanation, the Veteran has repeatedly stated (for example, in a March 2010 VA consultation) that his left arm, wrist, and hand injuries were caused by a car accident that occurred in 1984 or 1985.  The Board notes that the Veteran is competent to report symptoms, such as left upper extremity pain and limited motion, which he observes and which are within his personal knowledge.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377  In this case, however, the Veteran's statements indicate that he believes the cause of his left upper extremity problems was a car accident that happened more than 10 years after his separation from service.  Thus, even while accepting the veracity of the Veteran's statements, the Board finds that they do not establish a potential link between service and his current disability.  The Veteran has submitted no additional evidence to support a claim of service connection for this issue.

Consequently, the probative evidence demonstrates that residuals of a left hand, arm, and wrist injury did not manifest in service.  Service connection is therefore not warranted. 

Loss of Strength in Right Hand

The Veteran avers that he has loss of strength in his right hand due to service.  However, the record shows no underlying pathology associated with this disability, and therefore service connected is not warranted.

The existence of a current disability due to disease or injury is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Thus, in order to qualify for entitlement to compensation under VA disability compensation statutes, the Veteran must prove existence of a disability, and one that has resulted from disease or injury that incurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).

The Board notes also that, while the Veteran is competent to report on observable symptoms, such as loss of strength in his right hand, he is not competent to offer a medical diagnosis as to the complex underlying pathology regarding those symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran's complaints of diminished right hand strength are not supported by competent medical evidence of an underlying pathology.  Furthermore, even assuming there is some underlying right hand pathology, the Veteran has not alleged, and the record does not support, that his right hand problems are associated with service in any way.

Service treatment records show no complaints regarding the Veteran's right hand, and post-service VA medical records show no evidence of current or past right hand treatment.  The December 1971 separation examination indicates that an evaluation of the upper extremities was normal.  The only evidence relating to his right hand involves an August 2009 VA examination, in which the Veteran asserted that he hit his right hand against a wall 13 years before the examination.  Again, the Veteran is competent to report this type of evidence.  See Layno, 6 Vet. App. at 470.  But even accepting the veracity of this statement, the Board finds that it is not credible to support a link between the complained-of injury and service.

In sum, service connection for loss of strength of the right hand must be denied on the basis that there is no credible lay or medical evidence establishing that the Veteran has an underlying disease, injury, or disability that is related to service.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claims discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an eye disorder, to include bilateral refractive error, glaucoma, and cataracts, is denied.

Service connection for a bilateral sensorineural hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for Bell's palsy is denied.

Service connection for benign calcified granuloma is denied.

Service connection for residuals of a left hand, wrist, and arm injury is denied.

Service connection for loss of strength in the right hand is denied.


REMAND

The Board finds that the issue of entitlement to service connection for hypertension and ocular hypertension must be remanded, as the record does not indicate when the Veteran was first diagnosed with hypertension.  VA medical records reflect that the Veteran has a long history of hypertension, and hypertension is frequently noted in the context of panic disorder evaluations.  Consequently, another VA examination should be performed to determine the origin and likely etiology of the Veteran's hypertension, as well as the relationship between hypertension and his panic disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine when the Veteran was first diagnosed with hypertension, as well as the likely etiology of his hypertension, to include as secondary to a panic disorder.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

After examining the Veteran and reviewing the entire record, the examiner should provide opinions responding to the following questions:

(a) Is it as likely as not (50 percent probability or greater) that the Veteran's hypertension originated in service or within one year of separation from service?

(b) Is it as likely as not (50 percent probability or greater) that hypertension is proximately due to, aggravated by, or the result of his panic disorder?  Specifically discuss VA medical evaluations relating to his panic disorder in which hypertension is noted, and opine as to whether there is a causal relationship between hypertension and his panic disorder.

(b) Is hypertension otherwise causally related to active duty service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinions.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case and afford him reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


